Exhibit 10.1

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

(Amended and Restated as of June 28, 2018)

1. Purpose. The purpose of this amended and restated 2000 Long-Term Incentive
Plan (the “Plan”) of Lifetime Brands, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company and its stockholders by
providing a means to attract, retain, motivate and reward directors, officers,
employees and consultants of and service providers to the Company and its
affiliates and to enable such persons to acquire or increase a proprietary
interest in the Company, thereby promoting a closer identity of interests
between such persons and the Company’s stockholders. This amended and restated
Plan will be effective as of June 28, 2018, (the “2018 Amendment Effective
Date”). Changes made pursuant to this amendment and restatement shall apply to
Awards (as defined below) granted on or after the 2018 Amendment Effective Date.
Awards granted prior to the 2018 Amendment Effective Date shall continue to be
governed by the applicable Award Agreements and the terms of the Plan without
giving effect to changes made pursuant to this 2018 Plan restatement, and the
Committee shall administer such Awards in accordance with the Plan without
giving effect to changes made pursuant to this 2018 Plan restatement.

2. Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of other awards, Dividend Equivalents and Other
Stock-Based Awards are as set forth in Section 6 of the Plan. Such awards,
together with any other right or interest granted to a Participant under the
Plan, are termed “Awards.” For purposes of the Plan, the following additional
terms shall be defined as set forth below:

(a) “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

(b) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall have the meaning set forth in the applicable Award Agreement;
provided that, if such Award Agreement does not include a definition of Cause,
then (i) if there is an employment agreement or severance plan or agreement
applicable to the Participant, Cause shall have the same definition as set forth
in such plan or agreement; or (ii) if Cause is not defined in such plan or
agreement or there is no such plan or agreement applicable to the Participant,
then Cause shall mean: (i) Participant is convicted of a felony;
(ii) Participant commits an act of fraud, willful misconduct or dishonesty in
connection with Participant’s employment or which results in material harm to
the Company; or (iii) Participant commits a material violation of any law, rule,
or regulation of any governmental authority.



--------------------------------------------------------------------------------

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
regulations thereunder and successor provisions and regulations thereto.

(f) “Committee” means the committee appointed by the Board to administer the
Plan, or if no committee is appointed, the Board. Unless otherwise determined by
the Board, the Compensation Committee of the Board shall be the Committee.
Unless the Board determines otherwise, the Committee shall be comprised of
solely not less than two members who each qualify as (i) a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and (ii) an “independent
director,” as determined in accordance with the independence standards
established by the stock exchange on which the Stock is at the time primarily
traded.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include rules thereunder and successor provisions and rules thereto.

(h) “Fair Market Value” means, with respect to Stock, Awards, or other property,
the fair market value of such Stock, Awards, or other property determined by
such methods or procedures as shall be established from time to time by the
Committee, provided, however, that if the Stock is listed on a national
securities exchange or quoted in an interdealer quotation system, the Fair
Market Value of such Stock on a given date shall be based upon the last sales
price at the end of regular trading or, if unavailable, the average of the
closing bid and asked prices per share of the Stock at the end of regular
trading on such date (or, if there was no trading or quotation in the Stock on
such date, on the next preceding date on which there was trading or quotation)
as provided by one of such organizations.

(i) “Good Reason” shall have the meaning set forth in the applicable Award
Agreement; provided that, if such Award Agreement does not include a definition
of Good Reason, then (i) if there is an employment agreement applicable to the
Participant, Good Reason shall have the meaning set forth in such agreement; or
(ii) if Good Reason is not defined in such agreement or there is no such
agreement applicable to the Participant, then Good Reason shall not apply to the
Participant.

(j) “ISO” means any Option that is designated as an incentive stock option
within the meaning of Section 422 of the Code, and qualifies as such.

(k) “Parent” means any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) that controls the Company, either directly or
indirectly through one or more intermediaries.

(l) “Participant” means a person who, at a time when eligible under Section 5
hereof, has been granted an Award under the Plan.

(m) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.



--------------------------------------------------------------------------------

(n) “Stock” means the Company’s common stock, and such other securities as may
be substituted for Stock pursuant to Section 4.

(o) “Subsidiary” means each entity that is controlled by the Company or a
Parent, either directly or indirectly through one or more intermediaries.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

(i) to select persons to whom Awards may be granted;

(ii) to determine the type or types of Awards to be granted to each such person;

(iii) to determine the number of Awards to be granted, the number of shares of
Stock to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price or purchase price, any restriction or condition (including, but not
limited to, restrictive covenant obligations (such as confidentiality,
non-competition and non-solicitation covenants), and clawback or recoupment
provisions), any schedule for lapse of restrictions or conditions relating to
transferability or forfeiture, vesting, exercisability or settlement of an Award
(subject to the limitations of Section 7(f)), performance conditions relating to
an Award (including performance conditions relating to Awards not intended to be
governed by Section 7(e)) and waivers and modifications thereof (subject to the
limitations of Section 7(f)), based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;

(iv) to accelerate vesting of any Award in connection with a Participant’s
death, retirement, disability or involuntary termination of employment or
service, in the event of a Change in Control or a corporate transaction or event
described in Section 4(c), or in other circumstances as the Committee deems
appropriate;

(v) to determine whether, to what extent and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(vi) to determine whether, to what extent and under what circumstances cash,
Stock, other Awards or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Participant, consistent with Section 409A of the Code;



--------------------------------------------------------------------------------

(vii) to determine the restrictions, if any, to which Stock received upon
exercise or settlement of an Award shall be subject (including lock-ups and
other transfer restrictions) and condition the delivery of such Stock upon the
execution by the Participant of any agreement providing for such restrictions;

(viii) to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

(ix) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(x) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement or other instrument hereunder; and

(xi) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

Other provisions of the Plan notwithstanding, (i) the Board shall perform the
functions of the Committee for purposes of granting awards to directors who
serve on the Committee and (ii) the Board may perform any function of the
Committee under the Plan for any other purpose, including without limitation for
the purpose of ensuring that transactions under the Plan by Participants who are
then subject to Section 16 of the Exchange Act in respect of the Company are
exempt under Rule 16b-3. In any case in which the Board is performing a function
of the Committee under the Plan, each reference to the Committee herein shall be
deemed to refer to the Board, except where the context otherwise requires.

(b) Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, its Parent and Subsidiaries, Participants, any person
claiming any rights under the Plan from or through any Participant and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee (subject to Section 9(f)). The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to officers or managers of the Company, its Parent or
Subsidiaries the authority, subject to such terms as the Committee shall
determine, to perform such functions as the Committee may determine, to the
extent permitted under applicable law.

(c) Limitation of Liability; Indemnification. Each member of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company, its Parent or
Subsidiaries, the Company’s



--------------------------------------------------------------------------------

independent certified public accountants or any executive compensation
consultant, legal counsel or other professional retained by the Company to
assist in the administration of the Plan. No member of the Committee, or any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on its behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination or interpretation.

4. Stock Subject to Plan.

(a) Amount of Stock Reserved. Subject to Section 4(c), the aggregate number of
shares of Stock for which Awards may be granted under this Plan (since its
inception) shall not exceed 6,187,500. Awards made under this Plan which are
forfeited (including a repurchase or cancellation of shares of Stock subject
thereto by the Company in exchange for the price, if any, paid to the Company
for such shares, or for their par value or other nominal value), terminated,
surrendered, cancelled or have expired, shall be disregarded for purposes of the
preceding sentence and shall not be considered as having been theretofore made
subject to an Award. Shares of Stock shall not again be available for award if
such shares are surrendered or withheld as payment either of the exercise price
of an Option or Stock Appreciation Right or of withholding taxes in respect of
the exercise, settlement or payment of, or the lapse of restrictions with
respect to, any Award. Shares purchased in the open market with proceeds from
option exercises shall not be added to the pool of available shares. The
exercise or settlement of a Stock Appreciation Right shall reduce the shares of
Stock available under the Plan by the total number of shares to which the
exercise or settlement of the Stock Appreciation Right relates, not just the net
amount of shares actually issued upon exercise or settlement. Awards settled
solely in cash shall not reduce the number of shares of Stock available for
issuance under the Plan. Any shares of Stock subject to an Option (or part
thereof) that is cancelled upon exercise of a tandem Stock Appreciation Right
when settled wholly or partially in shares shall to the extent of such
settlement in shares be treated as if the Option itself had been exercised and
such shares shall no longer be available for award. Any shares of Stock
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued shares, treasury shares or shares acquired in the market on a
Participant’s behalf.

(b) Annual Per-Participant Limitations. During any calendar year, no Participant
may be granted Awards that may be settled by delivery of more than 500,000
shares of Stock, subject to adjustment as provided in Section 4(c). In addition,
with respect to Awards that may be settled in cash (in whole or in part), no
Participant may be paid during any calendar year cash amounts relating to such
Awards that exceed the greater of the Fair Market Value of the number of shares
of Stock set forth in the preceding sentence at the date of grant or the date of
settlement of the Award. The preceding sentences set forth two separate
limitations, so that Awards that may be settled solely by delivery of Stock will
not operate to reduce the amount of cash-only Awards, and vice versa;
nevertheless, Awards that may be settled in Stock or cash must not exceed either
limitation. In addition to the foregoing limitations, the maximum number of
shares of Stock that may be subject to Awards granted under the Plan during any
calendar year to a Participant who is a non-employee director shall not exceed
150,000 shares of Stock in the aggregate, subject to adjustment as provided in
Section 4(c).



--------------------------------------------------------------------------------

(c) Adjustments. In the event of any recapitalization, reclassification, forward
or reverse split, reorganization, merger, consolidation, spinoff, combination,
repurchase or exchange of Stock or other securities, Stock dividend or other
special, large and non-recurring dividend or distribution (whether in the form
of cash, securities or other property), liquidation, dissolution, or any other
extraordinary or unusual event affecting the outstanding Stock as a class, then
the Committee shall equitably adjust any or all of (i) the number and kind of
shares of Stock reserved and available for Awards under Section 4(a) and 4(b),
including shares reserved for ISOs and the number of shares which may be issued
without regard to the vesting requirements set forth in Section 7(f), (ii) the
number and kind of shares of outstanding Restricted Stock or shares subject to
other outstanding Awards in connection with which the shares have been issued,
(iii) the number and kind of shares that may be issued in respect of other
outstanding Awards, (iv) the maximum number and kind of shares of Stock for
which any individual may receive Awards in any year, and (v) the exercise price,
grant price or purchase price relating to any Award (or, if deemed appropriate,
the Committee may make provision for a cash payment with respect to any
outstanding Award), to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Awards;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including, without limitation, cancellation of unexercised or outstanding
Awards (to the extent permitted by Section 9(f)(ii)), or substitution of Awards
using stock of a successor or other entity) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company, its Parent or any Subsidiary or the
financial statements of the Company, its Parent or any Subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.

Any adjustments to outstanding Awards shall be consistent with Section 409A or
424 of the Code, to the extent applicable. Any adjustments determined by the
Committee shall be final, binding and conclusive.

5. Eligibility. Directors, officers and employees of the Company or its Parent
or any Subsidiary, and persons who provide consulting or other services to the
Company, its Parent or any Subsidiary deemed by the Committee to be of
substantial value to the Company or its Parent and Subsidiaries, are eligible to
be granted Awards under the Plan. In addition, persons who have been offered
employment by, or agreed to become a director of, the Company, its Parent or any
Subsidiary, and persons employed by an entity that the Committee reasonably
expects to become a Subsidiary of the Company, are eligible to be granted an
Award under the Plan.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant. Except as expressly provided by the Committee



--------------------------------------------------------------------------------

(including for purposes of complying with the requirements of the Delaware
General Corporation Law relating to lawful consideration for the issuance of
shares), no consideration other than services will be required as consideration
for the grant (but not the exercise) of any Award.

(b) Options. The Committee is authorized to grant options to purchase Stock on
the following terms and conditions (“Options”):

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided, however, such exercise
price may not be less than one hundred percent (100%) of the Fair Market Value
of such Stock on the date of grant of such Option.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part (subject to the
limitations of Section 7(f)), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Stock, other Awards or awards granted under other Company
plans or other property (including notes or other contractual obligations of
Participants to make payment on a deferred basis, such as through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by which Stock will be delivered or deemed to be delivered to
Participants.

(iii) Termination of Employment or Service. The Committee shall determine the
period, if any, during which Options shall be exercisable following a
Participant’s termination of his employment or service relationship with the
Company, its Parent or any Subsidiary. For this purpose, unless otherwise
determined by the Committee, any sale of a Subsidiary of the Company pursuant to
which it ceases to be a Subsidiary of the Company shall be deemed to be a
termination of employment or service by any Participant employed or retained by
such Subsidiary. Unless otherwise determined by the Committee, (x) during any
period that an Option is exercisable following termination of employment or
service, it shall be exercisable only to the extent it was exercisable upon such
termination of employment or service, and (y) if such termination of employment
or service is for Cause, as determined in the discretion of the Committee, all
Options held by the Participant shall immediately terminate.

(iv) Options Providing Favorable Tax Treatment. The Committee may grant Options
that may afford a Participant with favorable treatment under the tax laws
applicable to such Participant, including, but not limited to ISOs. If Stock
acquired by exercise of an ISO is sold or otherwise disposed of within two years
after the date of grant of the ISO or within one year after the transfer of such
Stock to the Participant, the holder of the Stock immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require in order to secure any
deduction then available against the Company’s or any other corporation’s
taxable income. The Company may impose such procedures as it determines may be



--------------------------------------------------------------------------------

necessary to ensure that such notification is made. Each Option granted as an
ISO shall be designated as such in the Award Agreement relating to such Option.
ISOs may only be granted to individuals who are employees of the Company or any
parent or subsidiary corporation of the Company (as defined by Section 422 of
the Code).

(c) Stock Appreciation Rights. The Committee is authorized to grant stock
appreciation rights (“SARs”) on the following terms and conditions:

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise, over (B) the
exercise price of the SAR as determined by the Committee as of the date of grant
of the SAR, which, except as provided in Section 7(a), shall be not less than
the Fair Market Value of one share of Stock on the date of grant.

(ii) Other Terms. The Committee shall determine the time or times at which a SAR
may be exercised in whole or in part (subject to the limitations of
Section 7(f)), the method of exercise, method of settlement, form of
consideration payable in settlement, method by which Stock will be delivered or
deemed to be delivered to Participants, whether or not a SAR shall be in tandem
with any other Award, and any other terms and conditions of any SAR. Limited
SARs that may only be exercised upon the occurrence of a Change in Control of
the Company may be granted on such terms, not inconsistent with this
Section 6(c), as the Committee may determine. Limited SARs may be either
freestanding or in tandem with other Awards.

(d) Restricted Stock. The Committee is authorized to grant Stock that is subject
to restrictions based on continued employment on the following terms and
conditions (“Restricted Stock”):

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Committee may determine (subject to the limitations of Section 7(f)). Except to
the extent restricted under the terms of the Plan and any Award Agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a stockholder including, without limitation, the right
to vote Restricted Stock or the right to receive dividends thereon.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of termination resulting from specified
causes.



--------------------------------------------------------------------------------

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock and the Company
may retain physical possession of the certificate, in which case the Participant
shall be required to have delivered a stock power to the Company, endorsed in
blank, relating to the Restricted Stock.

(iv) Dividends. Dividends paid on Restricted Stock shall be either paid in cash
or in shares of unrestricted Stock having a Fair Market Value equal to the
amount of such dividends, or the payment of such dividends shall be deferred
and/or the amount or value thereof automatically reinvested in additional
Restricted Stock, other Awards, or other investment vehicles, as the Committee
shall determine or permit the Participant to elect consistent with Section 409A
of the Code; provided that, dividends with respect to Restricted Stock shall
vest and be paid only if and to the extent the underlying shares of Restricted
Stock vest and are paid. Stock distributed in connection with a Stock split or
Stock dividend, and other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

(e) Deferred Stock. The Committee is authorized to grant units representing the
right to receive Stock at a future date subject to the following terms and
conditions (“Deferred Stock”):

(i) Award and Restrictions. Delivery of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant, consistent with
Section 409A of the Code). In addition, Deferred Stock shall be subject to such
restrictions as the Committee may impose, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times, separately or
in combination, in installments or otherwise, as the Committee may determine
(subject to the limitations set of Section 7(f)).

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable deferral period or portion thereof to
which forfeiture conditions apply (as provided in the Award Agreement evidencing
the Deferred Stock), all Deferred Stock that is at that time subject to such
forfeiture conditions shall be forfeited; provided, however, that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will be waived in whole or in part in the event of termination
resulting from specified causes.



--------------------------------------------------------------------------------

(f) Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash under other plans or compensatory
arrangements (subject to the limitations of Section 7(f)).

(g) Dividend Equivalents. The Committee is authorized to grant awards entitling
the Participant to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock
(“Dividend Equivalents”). Dividend Equivalents may be awarded on a free-standing
basis or in connection with another Award; provided that, in no event shall
dividend rights or Dividend Equivalents accrue or be paid with respect to shares
of Stock subject to Options or SARs. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify; provided that, Dividend Equivalents granted in connection
with an Award shall vest and be paid only if and to the extent the underlying
shares subject to the Award vest and are paid.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and factors that may influence the
value of Stock, as deemed by the Committee to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified Subsidiaries (“Other Stock-Based Awards”). The
Committee shall determine the terms and conditions of such Awards (subject to
the limitations of Section 7(f)). Stock issued pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may be granted pursuant to this
Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 9(f)(ii), Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company, its Parent or Subsidiaries or any business
entity to be acquired by the Company or a Subsidiary, or any other right of a
Participant to receive payment from the Company its Parent or
Subsidiaries. Awards granted in addition to or in tandem with other Awards or
awards may be granted either as of the same time as or a different time from the
grant of such other Awards or awards.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option or an SAR exceed a period of ten years from the date of its grant
(or such shorter period as may be applicable under Section 422 of the Code).



--------------------------------------------------------------------------------

(c) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company, its Parent or
Subsidiaries upon the grant, exercise or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments or on a deferred basis. Such payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments denominated
in Stock.

(d) Loan Provisions. With the consent of the Committee, and subject at all times
to, and only to the extent, if any, permitted under and in accordance with, laws
and regulations and other binding obligations or provisions applicable to the
Company, the Company may make, guarantee or arrange for a loan or loans to a
Participant with respect to the exercise of any Option or other payment in
connection with any Award, including the payment by a Participant of any or all
federal, state or local income or other taxes due in connection with any
Award. Subject to such limitations, the Committee shall have full authority to
decide whether to make a loan or loans hereunder and to determine the amount,
terms and provisions of any such loan or loans, including the interest rate to
be charged in respect of any such loan or loans, whether the loan or loans are
to be with or without recourse against the borrower, the terms on which the loan
is to be repaid and conditions, if any, under which the loan or loans may be
forgiven. For the avoidance of doubt, no such loans shall be made to a
Participant who is an executive officer of the Company or a member of the Board.

(e) Performance-Based Awards. The Committee may, in its discretion, determine
that an Award granted to an employee shall be contingent upon the achievement of
pre-established performance objectives and other terms set forth in this
Section 7(e) (“Performance Award”).

(i) Performance Objectives. The performance objectives for an Award subject to
this Section 7(e) shall consist of one or more business criteria and a targeted
level or levels of performance with respect to such criteria, as specified by
the Committee consistent with this Section 7(e). The Committee may determine
that such Performance Awards shall be granted, exercised, and/or settled upon
achievement of any one performance objective or that two or more of the
performance objectives must be achieved as a condition to grant, exercise,
and/or settlement of such Performance Awards. Business criteria used by the
Committee in establishing performance objectives for Awards subject to this
Section 7(e) shall be selected from among the following criteria, or any such
other criteria determined by the Committee in its sole discretion, which in
either case may be applied to the Company, on a consolidated basis, and/or for
specified Subsidiaries, divisions, or other business units of the Company (where
the criteria are applicable):

 

  (1) Return on capital;



--------------------------------------------------------------------------------

  (2) Earnings or earnings per share (which earnings may include equity in
earnings of investees, and may be determined without regard to interest, taxes,
depreciation, and/or amortization);

 

  (3) Cash flow provided by operations;

 

  (4) Increase in stock price;

 

  (5) Changes in annual revenues;

 

  (6) Net sales;

 

  (7) Total shareholder return;

 

  (8) Inventory control measures;

 

  (9) Internet sales, including as it relates to total or net sales; and/or

 

  (10) Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, and goals relating to acquisitions or divestitures.

The levels of performance required with respect to such business criteria may be
expressed in absolute or relative levels. Performance objectives may differ for
such Awards to different Participants. The Committee shall specify the weighting
to be given to each performance objective for purposes of determining the final
amount payable with respect to any such Award.

(ii) Performance Period; Timing for Establishing Performance Award Terms.
Achievement of performance objectives in respect of such Performance Awards
shall be measured over a performance period as specified by the Committee.
Performance objectives, amounts payable upon achievement of such objectives, and
other material terms of Performance Awards shall be established by the Committee
no more than 90 days after commencement of the period of service to which the
performance goal relates, or during such other period determined by the
Committee.

(iii) Negative Discretion; Other Terms. The Committee may, in its discretion,
reduce the amount of a payout otherwise to be made in connection with an Award
subject to this Section 7(e), but may not exercise discretion to increase such
amount, and the Committee may consider other performance criteria in exercising
such discretion. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.



--------------------------------------------------------------------------------

(iv) Certain Adjustments. To the extent applicable, unless the Committee decides
otherwise, the determination of achievement of performance objectives for
Performance Awards shall be made in accordance with U.S. generally accepted
accounting principles (“GAAP”) and a manner consistent with the methods used in
the Company’s audited financial statements. Unless the Committee decides
otherwise, the determination of achievement of performance objectives for
Performance Awards shall be made without regard to (A) changes in accounting
methods, (B) non-recurring acquisition expenses and restructuring charges; or
(C) other costs or charges associated with refinancings, write-downs,
impairments, closures, consolidations, divestitures, strategic initiatives, and
items associated with acquisitions, including but not limited to, earn-outs and
bargain purchase gains. In setting the performance objectives for Performance
Awards within the period described in Section 7(e)(ii), the Committee may
provide for adjustments in respect of unusual or infrequently occurring items
determined in accordance with applicable accounting standards, adjustments for
equity compensation expenses, and such other adjustments as it deems
appropriate. Notwithstanding the foregoing, in calculating earnings or earnings
per share, the Committee may, within the period described in Section 7(e)(ii),
provide that such calculation shall be made on the same basis as reflected in a
release of the Company’s earnings for a previously completed period as specified
by the Committee.

(v) Committee Determinations. The Committee shall determine the applicable
performance objectives, the amount potentially payable in respect of Performance
Awards, the achievement of performance objectives relating to Performance
Awards, and the amount of any final payment in respect of Performance Awards.

(f) Minimum Vesting Requirement. At the time of grant, the terms of Awards
granted under the Plan shall provide that the Awards shall not vest prior to the
one-year anniversary of the date of grant, except as may be provided in the
event of a Participant’s death or disability, or in the event of a Change in
Control. Subject to any adjustments made in accordance with Section 4(c), Awards
covering up to 5% of the shares subject to the share reserve set forth in
Section 4(a) as of the 2018 Plan Effective Date may be granted without regard to
the minimum vesting requirement.

8. Change in Control. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Section 8 shall apply in the event of a Change
in Control.

(a) Replacement Awards; No Immediate Vesting.

(i) An Award shall not vest upon the occurrence of a Change in Control and shall
continue to the extent qualifying as a Replacement Award.



--------------------------------------------------------------------------------

(ii) A “Replacement Award” includes an outstanding Award that continues upon and
after the occurrence of a Change in Control and an Award provided to a
Participant in replacement of an outstanding Award (such replaced Award, a
“Replaced Award”) in connection with a Change in Control that satisfies the
following conditions:

(A) It has a value at least equal to the value of the Replaced Award;

(B) It relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control;

(C) Its other terms and conditions are not less favorable to the Participant
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent change in control); and

(D) Upon an involuntary termination of employment or separation from service of
a Participant by the Company other than for Cause (and not due to disability),
or a voluntary termination of employment or separation from service by the
Participant for Good Reason (if applicable), occurring on or during the period
of twenty-four (24) months after the Change in Control, the Replacement Award,
to the extent not vested and unrestricted as of such termination of employment
or separation from service, shall become fully vested and (if applicable)
exercisable and free of restrictions.

The Committee, as constituted immediately before the Change in Control, shall
have the discretion to determine whether the conditions of this Section 8(a)(ii)
are satisfied.

(b) Vesting if No Replacement Award. To the extent that a Replacement Award is
not provided to the Participant, upon the occurrence of a Change in Control:

(i) Any and all Options and SARs granted hereunder shall become immediately
exercisable;

(ii) Any restrictions imposed on Restricted Stock shall lapse and become freely
transferable, and all other Awards shall become fully vested; and

(iii) Except as otherwise provided in an Award Agreement, the payout
opportunities attainable at target or, if greater, in the amount determined by
the Committee to have been earned thereunder based on performance through the
date of the Change in Control, under all outstanding Awards of performance-based
Stock, cash Awards and other Awards and shall be deemed to have been earned for
the entire performance period(s) as of the effective date of the Change in
Control. The vesting of all such earned Awards shall be accelerated as of the
effective date of the Change in Control, and in full settlement of such Awards,
there shall be paid out in cash, or in the discretion of the Committee, shares
of Stock with a Fair Market Value equal to the amount of such cash.



--------------------------------------------------------------------------------

Except as otherwise determined by the Committee, the foregoing provisions of
this Section 8(b) shall apply, and a Participant’s outstanding Awards shall not
become Replacement Awards, upon the occurrence of a Change in Control following
an involuntary termination of employment or separation from service of the
Participant by the Company other than for Cause (and not due to disability), or
a voluntary termination of employment or separation from service for Good Reason
by the Participant (if applicable), occurring (x) at the request of a third
party who was taking steps reasonably calculated to effect such Change in
Control or (y) otherwise in contemplation of and within 180 days before such
Change in Control.

(c) Change in Control. For purposes of the Plan, “Change in Control” shall mean:

(i) Any person becoming the beneficial owner of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities;

(ii) Individuals who serve on the Board immediately prior to the event, or whose
election to the Board or nomination for election to the Board was approved by a
vote of at least two-thirds of the directors who either serve on the Board
immediately prior to the event, or whose election or nomination for election was
previously so approved, ceasing for any reason to constitute a majority of the
Board;

(iii) Consummation of a merger or consolidation of the Company or any Subsidiary
into any other corporation, other than a merger or consolidation that results in
the holders of the voting securities of the Company outstanding immediately
prior thereto holding immediately thereafter securities representing more than
sixty percent (60%) of the combined voting power of the voting securities of the
Company; or

(iv) The stockholders of the Company approving a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets and such liquidation, sale or
disposition is consummated.

9. General Provisions.

(a) Compliance With Laws and Obligations. The Company shall not be obligated to
issue or deliver Stock in connection with any Award or take any other action
under the Plan in a transaction subject to the requirements of any applicable
securities law, any requirement under any listing agreement between the Company
and any national securities exchange or automated quotation system or any other
law, regulation or contractual obligation of the Company until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full. Certificates representing shares of Stock issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon. In addition, the Company may adopt policies that impose
restrictions on the timing of exercise of Options, SARs or other Awards (e.g.,
to enforce compliance with Company-imposed black-out periods).



--------------------------------------------------------------------------------

(b) Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except by will or the laws of descent and
distribution or to a Beneficiary in the event of the Participant’s death, shall
not be pledged, mortgaged, hypothecated or otherwise encumbered, or otherwise
subject to the claims of creditors, and, in the case of ISOs and SARs in tandem
therewith, shall be exercisable during the lifetime of a Participant only by
such Participant or his guardian or legal representative; provided, however,
that such Awards and other rights (other than ISOs and SARs in tandem therewith)
may be transferred to one or more of the following transferees (each transferee
a “Permitted Assignee”) during the lifetime of the Participant to the extent and
on such terms as then may be permitted by the Committee: (i) to the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings; (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i); (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or stockholders; or (iv) for charitable donations to a
charitable organization; provided that such Permitted Assignee shall be bound by
and subject to all the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations and provided further that such
Participant shall remain bound by the terms and conditions of the Plan.

(c) No Right to Continued Employment or Service. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee, director or other
person the right to be retained in the employ or service of the Company, its
Parent or any Subsidiary, nor shall it interfere in any way with the right of
the Company, its Parent or any Subsidiary to terminate any employee’s employment
or other person’s service at any time or with the right of the Board or
stockholders to remove any director.

(d) Taxes. The Company, its Parent and Subsidiaries are authorized to withhold
from any Award granted or to be settled, any delivery of Stock in connection
with an Award, any other payment relating to an Award or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company, its Parent and Subsidiaries and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.

(e) Section 409A. Notwithstanding the other provisions hereof, the Plan and the
Awards are intended to comply with the requirements of Section 409A of the Code,
to the extent applicable. Accordingly, all provisions herein and with respect to
any Awards shall be construed and interpreted such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A of the Code
or (ii) satisfies the requirements of Section 409A of the Code to the maximum
extent possible; provided, however, that in no event shall the Company be
obligated to reimburse a Participant or Beneficiary for any additional tax (or
related penalties and interest)



--------------------------------------------------------------------------------

incurred by reason of application of Section 409A, and the Company makes no
representations that Awards are exempt from or comply with Section 409A and
makes no undertakings to ensure or preclude that Section 409A will apply to any
Awards. If an Award is subject to Section 409A, (A) distributions shall only be
made in a manner and upon an event permitted under Section 409A, (B) payments to
be made upon a termination of employment shall only be made upon a “separation
from service” under Section 409A, (C) payments to be made upon or in connection
with a Change in Control shall only be made upon or in connection with a “change
of control event” under Section 409A, to the extent required by Section 409A,
(D) unless the Award Agreement specifies otherwise, each installment payment
shall be treated as a separate payment for purposes of Section 409A, and (E) in
no event shall a Participant, directly or indirectly, designate the calendar
year in which a distribution is made except in accordance with Section 409A.
Notwithstanding anything herein to the contrary, in the event that any Awards
constitute nonqualified deferred compensation under Section 409A of the Code, if
(x) the Participant is a “specified employee” of the Company as of the specified
employee identification date for purposes of Section 409A (as determined in
accordance with the policies and procedures adopted by the Company) and (y) the
delivery of any cash or Stock payable pursuant to an Award is required to be
delayed for a period of six months after separation from service pursuant to
Section 409A, such cash or Stock shall be paid within 15 days after the end of
the six-month period. If the Participant dies during such six-month period, the
amounts withheld on account of Section 409A shall be paid to the Participant’s
Beneficiary within 30 days of the Participant’s death.

(f) Changes to the Plan and Awards.

(i) The Board may amend, alter, suspend, discontinue or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants, except that any such action shall be subject to
the approval of the Company’s stockholders at or before the next annual meeting
of stockholders for which the record date is after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to stockholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant under any Award
theretofore granted to him (as such rights are set forth in the Plan and the
Award Agreement). The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate, any Award theretofore granted
and any Award Agreement relating thereto; provided, however, that, (subject to
Section 4(c)) without the consent of an affected Participant, no such action may
materially impair the rights of such Participant under such Award (as such
rights are set forth in the Plan and the Award Agreement). The Board or the
Committee shall also have the authority to establish separate sub-plans under
the Plan with respect to Participants resident in a particular jurisdiction (the
terms of which shall not be inconsistent with those of the Plan) if necessary or
desirable to comply with the applicable laws of such jurisdiction.



--------------------------------------------------------------------------------

(ii) Notwithstanding any provision herein, except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, distribution (whether in the form of cash, Stock, other securities or
other property), stock split, extraordinary cash dividend, recapitalization,
change in control, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Stock or other securities, or similar
transactions), the Company may not, without obtaining stockholder approval,
(A) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs, (B) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs or (C) cancel outstanding Options
or SARs with an exercise price above the current Stock price in exchange for
cash or other securities.

(g) No Rights to Awards; No Stockholder Rights. No person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants and employees. No Award shall confer on
any Participant any of the rights of a stockholder of the Company unless and
until Stock is duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

(h) Company Policies. All Awards made under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time.

(i) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Stock, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

(j) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor any submission of the Plan or amendments thereto to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other compensatory arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.

(k) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.



--------------------------------------------------------------------------------

(l) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable federal law.

(m) Severability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

(n) Successors and Assigns. The Plan and Award Agreements may be assigned by the
Company to any successor to the Company’s business. The Plan and any applicable
Award Agreement shall be binding on all successors and assigns of the Company
and a Participant, including any permitted transferee of a Participant, the
Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

(o) Plan Provisions. In the event there is any express conflict between the
terms of the Plan and any Award agreement or other agreement setting forth the
terms of an Award, the terms of the Plan shall govern.

(p) Effective Date. The amended and restated Plan shall be effective as of the
2018 Amendment Effective Date.